Citation Nr: 1518130	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-20 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to May 1963, with an additional period of active service ending in October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 
   
The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a rating decision issued in June 2009, the RO denied a claim to reopen service connection for a back disability essentially on the finding that the medical evidence failed to show there was any relationship between the Veteran's current back disability and service; the Veteran did not appeal the June 2009 decision within one year of being notified.  

2.  The evidence received since the June 2009 RO decision, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The June 2009 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the June 2009 RO decision is not new and material, and the requirements to reopen a claim of entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence- Back Disability 

The Veteran's claim for a back disability was most recently denied in a June 2009 rating decision essentially on the finding that the medical evidence failed to show there was any relationship between the Veteran's current disability and service.  The Veteran did not appeal this decision.  Additionally, new and material evidence (previously not of record and demonstrating that the Veteran's current back disability is related to service) was not received within one year of the RO decision.  Therefore, this prior decision became final.  

The Veteran most recently submitted his application to have the previously denied claim reopened in May 2010.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Veterans Court) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element in order for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

In this case, the Veteran contends that his back disability is related to a February 1963 fall, while on active duty, more than 50 years ago.  

The Board notes that the Veteran has submitted a certificate of discharge which notes that he left service in October 1968.  The Board notes that of record appears to include treatment records only from his period of service between November 1962 and May 1963.  Nevertheless, the Board finds that any additional records which may be available from the Veteran's service after May 1963 are not pertinent to the claim at hand.  

The Veteran himself has not stated that records from this additional period of service, post May 1963, are relevant to his claim.  On the contrary, he has stated on numerous occasions that his current back disability stems from a February 1963 in-service injury.  See July 2013 Substantive Appeal, May 2011 Notice of Disagreement, and August 2010 statement.  Therefore, the Board finds that it is not necessary to Remand this claim for additional service records.  The service treatment records currently of record reflect treatment for back pain in February 1963.  The Veteran was diagnosed with minimal idiopathic scoliosis; a February 1963 thoracic X-ray was negative. A May 1963 separation examination reflected a normal clinical evaluation of his spine.

It is important for the Veteran to understand that the sole unestablished fact necessary to substantiate service connection for his back disability is a nexus between his current disability and service, to include this February 1963 incident.  

As noted above, the Veteran submitted his most recent application to reopen this claim in May 2010.  The additional evidence received, since the June 2009 rating decision, consists of various treatment records confirming diagnoses of a back disability (the fact that the Veteran has this problem has never been disputed), the Veteran's written statements (reiterating prior contentions that his claimed disability is related to his in-service 1963 accident) and other procedural documents submitted to perfect the appeal.  The evidence significantly fails to provide a medical nexus between his current back disability and service.  The additional evidence merely reiterates assertions previously made by the Veteran (they are not new contentions).  In essence, the Veteran asserts that his disability is related to service.  

The Veteran's written assertions are duplicative of evidence that was already of record in June 2009.  The newly received evidence merely demonstrates the Veteran's continued assertions that the claimed disability is related to service.  The Board finds that, as the new evidence does not address any unestablished fact necessary to establish service connection for the claimed disability in a way that raises a reasonable possibility of substantiating the claim, but is cumulative and redundant of evidence already of record, the additional evidence is not new or material.  The Veteran is simply stating his claim once again without providing new and material evidence. 

The Board notes that the Veteran has been notified in writing of the reasons for the denial of service connection and for the reasons of the denial of his application to reopen.  He has offered no additional information regarding the claim that would provide a reasonable basis for further development.  Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of entitlement to service connection for a back disability has not been received.  As such, the RO's June 2009 rating decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Duties to Assist and Notify

The Veteran has not asserted that there is any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  The Board notes that a July 2010 letter is compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006) and adequately identified the bases for the prior denial and the evidence that would be considered new and material.  Moreover, the July 2010 letter informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records pertaining to his February 1963 treatment, VA medical records, and identified private treatment records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  Finally, the Board notes that, in the absence of new and material evidence, there is no medical question requiring an examination or opinion. 

The Board also notes that following the issuance of the June 2013 statement of the case (SOC) additional private treatment records were associated with the claims file.  A supplemental SOC was not issued nor is there any indication that the Veteran waived RO consideration of this evidence.  However, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  See 38 C.F.R. § 19.31 (2014).

Specifically, none of the records include any pertinent or relevant evidence to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a back disability.  The private treatment records merely reiterate that the Veteran suffers from a back disability, which was part of the record at the time of the most recent June 2009 rating decision denying his claim.  There has been no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Reopening of the claim of entitlement to service connection for a back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


